Citation Nr: 0739710	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Board Central Office hearing in 
June 2006 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

This claim has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The Board notes that this case was brought before the Board 
in November 2006, at which time the claim for service 
connection for an acquired psychiatric disorder was reopened, 
and that claim, along with the hearing loss, tinnitus and 
diabetes claims, were remanded to allow the Agency of 
Original Jurisdiction to further assist the veteran in the 
development of his claims.  In May 2007, a rating decision 
granted service connection for major depression, which 
constitutes full substantiation of the veteran's claim and 
the claim is no longer before the Board.  In August 2007, the 
Board denied the veteran's claim for bilateral hearing loss 
and remanded the claim for diabetes.  In September 2007, a 
rating decision granted the veteran's claim for tinnitus, 
likewise constituting full substantiation of the veteran's 
claim.  As such, the only remaining claim on appeal is 
entitlement to service connection for diabetes mellitus, Type 
II.


FINDINGS OF FACT

1.  Diabetes mellitus, Type II, was not present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service.

2.  The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides were present, and 
there is no persuasive evidence that the veteran was 
otherwise exposed to herbicides.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by service, nor may such be presumed to have been incurred in 
or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);    38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  
The veteran was also provided notice compliant with the 
holding of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) in March 2006.  He was also provided subsequent 
adjudications in May and September 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The record also indicates that the veteran reported he had 
applied for Social Security disability benefits; however, the 
duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The veteran has 
not contended that he was awarded Social Security benefits 
for his diabetes, the disability at issue in this case.  In 
fact, the veteran indicated that he had applied for Social 
Security benefits based on psychological disabilities.  There 
is no indication, then, that the records would be relevant to 
this claim.  Remanding the claim to obtain such records would 
serve no useful purpose.   

The veteran was afforded VA medical examinations in March and 
August 2007 to obtain an opinion as to whether his diabetes 
mellitus, Type II, can be directly attributed to service or 
herbicide exposure.  Further examination or opinion is not 
needed on the diabetes claim because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




The Merits of the Claim

The veteran seeks service connection for diabetes mellitus, 
Type II.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as diabetes mellitus, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  See 38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  See 38 U.S.C.A. § 
5107 (West 2002).

In the present case, the medical evidence of record does not 
suggest diabetes mellitus was incurred during active military 
service, or within a year thereafter.  Though the veteran 
indicated that during service he experienced frequent 
urination and constant thirst, the service medical records 
are negative for any diagnosis of or treatment for diabetes 
mellitus.  The veteran referenced a March 1977 hospital 
admission where he stated he thought he was treated for 
diabetes.  Review of the record did support the veteran's 
claim that he was seen in March 1977; however at that time, 
the veteran was admitted for psychological problems.  
Laboratory testing as a result of his admission showed that 
his complete blood count with hemoglobin was 14.6; hematocrit 
was 43.7; and white blood cell count (WBC) was 6.5.  The 
initial urinalysis testing revealed a trace of protein and 
four to six WBCs.  Repeat urinalysis revealed no protein and 
two to three WBCs.  See VA treatment record, March 20, 1977.  
There was no indication that the veteran was suffering from 
diabetes at that point in time.  Additionally, the VA 
examination report addendum, filed in August 2007, stated 
that the March 1977 hospitalization revealed no evidence of 
diabetes.  The veteran himself has testified his diabetes was 
not diagnosed until approximately 1998, more than 20 years 
after his period of active military service.  See Board 
Central Office hearing transcript, June 26, 2006.  Therefore, 
service connection for diabetes as having been incurred 
during military service or within a year thereafter is not 
warranted on that basis.

The veteran also asserts service connection for diabetes is 
warranted based on exposure to Agent Orange or related 
herbicide agents.  Service connection may be allowed on a 
presumptive basis for certain disabilities, such as diabetes 
mellitus, as a result of confirmed exposure to herbicides 
during active military service.  Diabetes need not manifest 
within a specified time frame in order for presumptive 
service connection to be granted.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Herbicide exposure is itself presumed only for veterans who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  See 38 C.F.R. § 3.307(a)(6) (2007).  

As the veteran has presented competent medical evidence 
confirming a current diagnosis of diabetes since 
approximately 1998, such a diagnosis is established.  The 
remaining question before VA is thus whether the veteran was 
in fact exposed to Agent Orange or other herbicides during 
military service.

The veteran contends that as part of his duties as a teletype 
troubleshooter, he was responsible for all communications 
instruments being removed from Vietnam, prior to the fall of 
Saigon.  The veteran stated that he was in-country for four 
to five months prior to the fall of Saigon on April 30, 1975.  
The veteran also contends that he was involved in the 
Mayaguez Incident.  The Board notes that the Mayaguez 
Incident occurred from May 12, 1975 to May 15, 1975 when a 
unit of the Cambodian Khmer Rouge navy seized the American 
container ship S.S. Mayaguez, taking the crew hostage.  
American military forces attacked the island of Koh Tang in 
the Gulf of Siam in an attempt to recover the ship's crew.  
The crew was ultimately set free, but not until after the 
American forces suffered significant losses.  See Guilmartin, 
John F., Jr. A Very Short War: The Mayaguez and the Battle of 
Koh Tang (College Station, TX; Texas A&M University Press, 
1995); 
www.airpower.au.af.mil/airchronicles/apj/apj05/spr05/vignette
3.html.  The veteran claims that he was part of a unit that 
went ashore on Koh Tang to attempt to free the crew of the 
Mayaguez.  See Board Central Office hearing transcript, June 
26, 2006.

At the outset, the Board notes that the veteran's allegations 
and reported history are simply not credible.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.  

The veteran's contentions that he was in Vietnam for four to 
five months prior to the fall of Saigon and participated in 
the Mayaguez Incident are patently absurd.  Review of the 
veteran's service personnel records (SPRs) reveals that the 
veteran reported to the 3rd Recruit Battalion, Marine Corps 
Recruit Depot, San Diego on January 22, 1975 to begin basic 
training.  By the veteran's own admission, he did not 
complete basic training with his original class and was kept 
behind for additional training.  See Board Central Office 
hearing transcript, June 26, 2006.  The veteran finally 
graduated from basic training on May 5, 1975 and was 
transferred to the Sub-Unit Two / MCC & Escol on May 20, 
1975.  Given that the fall of Saigon occurred on April 30, 
1975 and the Mayaguez Incident from May 12 to May 15, 1975, 
it is clear that the veteran did not provide truthful 
testimony to VA.  The veteran was not ever in Vietnam.

SPRs indicate that the veteran was assigned to the 
Communication Company, 7th Communication Battalion, 3rd Marine 
Division in Okinawa, Japan on September 2, 1975.  The veteran 
has also raised an alternate theory of exposure to 
herbicides, in that the communications equipment he handled 
in Japan had been exposed to Agent Orange, thereby exposing 
the veteran.  The Board notes that a recently declassified 
report of herbicides used in Vietnam, Project Checo, showed 
that all Agent Orange operations ended in Vietnam in January 
1971, over four years before the veteran handled any 
equipment.  There is no indication that the equipment handled 
by the veteran had any measurable amount of Agent Orange 
exposure, or that it could be commuted to the veteran.  
Additionally, since the veteran was stationed in Japan after 
May 7, 1975, herbicide exposure is not presumed.  See 38 
C.F.R. § 3.307(a)(6) (2007).

In an attempt to further develop the veteran's claim, VA 
afforded him a VA diabetes examination in March 2007.  The 
veteran's claims folder was reviewed in conjunction with the 
examination.  It was noted that Vietnam service could not be 
confirmed at the time of the veteran's previous claim for 
diabetes due to Agent Orange exposure.  The examiner then 
noted that it was his belief that the veteran had stated his 
presence in Vietnam correctly, and proceeded with the 
examination.  The examiner concluded "if the reviewing 
authorities cannot be satisfied that the veteran did have 
Vietnam service, then the veteran's diabetes mellitus cannot 
be considered service connected."  See VA examination 
report, March 1, 2007.

In August 2007, the March 2007 VA examiner filed an addendum 
to his original report.  The examiner noted that during the 
June 2006 Board hearing, the veteran affirmed that he had 
been on the ground in Vietnam in 1975 before Saigon fell.  
After revisiting the available evidence, it was the 
examiner's opinion that it was at least as likely as not that 
the veteran's diabetes was service connected on the basis of 
Agent Orange exposure.  See VA examination report addendum, 
August 29, 2007.

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the veteran and that are unsupported by the clinical 
evidence.
The Board cannot accept the VA examiner's reports as credible 
medical evidence.  It is clear that the conclusion that the 
veteran's diabetes is service connected is based on the 
premise that he was in-country in Vietnam.  The evidence of 
record does not establish that the veteran was ever in 
Vietnam, or that he participated in any rescue operations as 
part of the Mayaguez Incident.  The veteran's claim that he 
was exposed to Agent Orange from communications equipment 
four years after Agent Orange stopped being used, is not 
credible, nor is it within the presumptive period for 
herbicide exposure.

In conclusion, the veteran has not established the onset of 
diabetes during military service, within a year thereafter, 
or as a result of herbicide exposure.  In the absence of 
factual evidence that the veteran was exposed to Agent 
Orange, the preponderance of the evidence, namely, the 
service personnel and medical records, is against the claim 
that the veteran was exposed to Agent Orange, and his service 
connection claim for diabetes mellitus must therefore be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


